987 A.2d 617 (2010)
201 N.J. 121
In the Matter of Robert C. DIORIO, an Attorney at Law.
D-41 September Term 2009, 065199
Supreme Court of New Jersey.
February 17, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *618 09-172, concluding that ROBERT C. DIORIO, formerly of ROSELLE, who was admitted to the bar of this State in 1988, should be censured for violating RPC 1.15(b) (failure to deliver funds to third party) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that ROBERT C. DIORIO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.